HAMILTON, PJ.,
Dissenting:
I cannot agree to an affirmance of this case.
I am of opinion that the doctrine of res ipsa loquitur is involved under the authority of Glowacki v North Western Ohio Ry. & Power Co., 116 Oh St 451.
In any event, it was the duty of the company’s agent to use the highest degree of care to see that its passenger was permitted to alight from the car in safety. This was not done.
Further, the court gave to the jury an extended charge on contributory negligence, thus injecting into the case an issue not raised or supported by the evidence, and this charge was erroneous in some respects as found by this court.
The judgment should be reversed and the cause remanded for a new trial.